Exhibit 10.1

Amendment to Certain Equity-Based Awards

Granted under the

Regions Financial Corporation 2010 Long Term Incentive Plan

and the

Regions Financial Corporation 2006 Long Term Incentive Plan

WHEREAS, Regions Financial Corporation (the “Company”) has entered into a Stock
Purchase Agreement, dated January 11, 2012, between the Company and Raymond
James Financial, Inc. (“Raymond James”), pursuant to which all of the issued and
outstanding shares of stock of Morgan Keegan & Company, Inc. and MK Holding,
Inc. (collectively, “Morgan Keegan”) will be sold to Raymond James; and

Whereas, in connection with the sale of Morgan Keegan to Raymond James, the
Compensation Committee of the board of directors of the Company (the
“Committee”) has determined to amend certain equity-based awards granted to John
C. Carson, Jr. (the “Executive”) that were granted under the Regions Financial
Corporation 2010 Long Term Incentive Plan and the Regions Financial Corporation
2006 Long Term Incentive Plan.

NOW, THEREFORE BE IT RESOLVED, that the following amendments to the equity-based
awards described below, shall be made, contingent upon, and effective as of, the
closing of the sale of Morgan Keegan to Raymond James (the “Closing Date”):

1. Notwithstanding anything in the award agreement to the contrary, for the
period of time following the Closing Date during which the Executive remains in
continuous employment with Raymond James or any of its subsidiaries (“Raymond
James Employment Period”), the Restricted Stock award granted to the Executive
under the TARP Restricted Stock Award Agreement, dated February 23, 2011, shall
continue to vest in accordance with its terms in the same manner that such award
would have continued to vest if the Executive had remained employed by Regions
or any of its subsidiaries during the Raymond James Employment Period.

2. Notwithstanding anything in the award agreement to the contrary, for the
Raymond James Employment Period, the Restricted Stock award granted to the
Executive under the TARP Restricted Stock Award Agreement, dated February 24,
2010, shall continue to vest in accordance with its terms in the same manner
that such award would have continued to vest if the Executive had remained
employed by Regions or any of its subsidiaries during the Raymond James
Employment Period.

3. Notwithstanding anything in the award agreement to the contrary, for the
Raymond James Employment Period, the Restricted Stock Unit award granted to the
Executive under the RSU Award Agreement, dated February 28, 2008, shall continue
to vest in accordance with its terms in the same manner that such award would
have continued to vest if the Executive had remained employed by Regions or any
of its subsidiaries during the Raymond James Employment Period.



--------------------------------------------------------------------------------

4. Except as expressly amended herein, the Restricted Stock and RSU awards
described above shall remain outstanding in accordance with their terms.

5. The Committee shall have full discretion with respect to any actions or
determinations to be made in connection with the awards described above or this
amendment thereto, including, but not limited to, determining the duration of
the Raymond James Employment Period, and its determinations shall be final,
binding and conclusive.

6. TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS AMENDMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE SATE OF DELAWARE, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

IN WITNESS WHEREOF, the Committee has authorized the undersigned to execute this
amendment on its behalf on this 30th day of March, 2012, to be effective as
provided above.

 

By:  

/s/ David J. Turner, Jr.

Title:   Senior Executive Vice President and
Chief Financial Officer

AGREED AND ACKNOWLEDGED:

 

/s/ John C. Carson, Jr.

John C. Carson, Jr.